EXECUTION VERSION




                         Exhibit 10.8(b)

SUPPLEMENTAL INDENTURE
This SUPPLEMENTAL INDENTURE, dated as of September 10, 2012 (this “Supplemental
Indenture”), is entered into by and among WireCo WorldGroup Inc. (the
“Company”), the guarantors identified herein as parties, and U.S. Bank National
Association, as Trustee (the “Trustee”).
W I T N E S S E T H :
WHEREAS the Company and the existing Guarantors have heretofore executed and
delivered to the Trustee an Indenture, dated as of May 19, 2010 (as amended,
supplemented or otherwise modified in accordance with its terms, the
“Indenture”), providing for the issuance on May 19, 2010 of 9.5% Senior Notes
due 2017, in aggregate principal amount of $275,000,000 and the issuance on June
10, 2011 of 9.5% Senior Notes due 2017 in aggregate principal amount of
$150,000,000 (collectively the “Notes”);
WHEREAS Section 4.18 of the Indenture provides, in part, that if any Subsidiary
that is not a Domestic Subsidiary becomes a guarantor under Credit Facilities,
such Subsidiary shall become a Guarantor;
WHEREAS Section 8.01 of the Indenture provides that without the consent of any
Holder of Notes, the Company, the Guarantors and the Trustee may amend or
supplement the Indenture, the Notes or the Notes Guarantees to allow any
Guarantor to execute a supplemental indenture and/or Note Guarantee with respect
to the Notes;
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the New Guarantors,
the Company and the Trustee mutually covenant and agree for the equal and
ratable benefit of the Holders of the Securities as follows:
1.Defined Terms. Capitalized terms used but not defined herein shall have the
meanings assigned thereto in the Indenture.
2.    Agreement to Guarantee. The New Guarantors hereby agree, jointly and
severally with all existing Guarantors, to unconditionally guarantee the
Company’s obligations under the Securities on the terms and subject to the
conditions set forth in Article Ten of the Indenture and to be bound by all
other applicable provisions of the Indenture and the Securities and to perform
all of the obligations and agreements of a Guarantor under the Indenture.
3.    Notices. All notices or other communications to the New Guarantors shall
be given as provided in Section 11.02 of the Indenture.
4.    Ratification of Indenture; Supplemental Indenture Part of Indenture.
Except as expressly amended hereby, the Indenture is in all respects ratified
and confirmed and all the terms, conditions and provisions thereof shall remain
in full force and effect. This Supplemental Indenture shall form a part of the
Indenture for all purposes, and every Holder of Securities heretofore or
hereafter authenticated and delivered shall be bound hereby.

W/1977792



--------------------------------------------------------------------------------



5.    Governing Law. THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
6.    Trustee Makes No Representation. The Trustee makes no representation as to
the validity or sufficiency of this Supplemental Indenture.
7.    Counterparts. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.
8.    Effect of Headings. The Section headings herein are for convenience only
and shall not effect the construction thereof
9.    .Additional Waivers by Mexican Guarantors. In addition to the waivers and
acknowledgements provided in this Supplemental Indenture, each Guarantor
incorporated and organized under the laws of the United Mexican States (each, a
“Mexican Guarantor”) hereby unconditionally and irrevocably waives, to the
fullest extent permitted by law, to the benefits of orden, excusión, división,
quita, novación, espera and modificación which may be available to it under
Articles 2813, 2814, 2815, 2817, 2818, 2820, 2821, 2822, 2823, 2827, 2836, 2840,
2842, 2845, 2846, 2847, 2848, 2849 and other related articles of the Mexican
Federal Civil Code in effect and the corresponding articles of the Civil Codes
of all States of Mexico and the Federal District of Mexico. Each Mexican
Guarantor represents that they are familiar with the contents of these articles
and agree that they need not be reproduced herein. If any provision of this
Supplemental Indenture shall be held to be invalid by any court of competent
jurisdiction, the invalidity of such provision shall not affect any of the
remaining provisions.
10.    With respect to any action or proceeding arising out of or relating to
this Supplemental Indenture or the Indenture involving a Mexican Guarantor, each
of the parties hereto hereby expressly and irrevocably (i) submits to the
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof; (ii) waives any other
jurisdiction to which it may be entitled by reason of its present or future
domicile or otherwise; and (iii) waives any objection to those courts on the
ground of venue or forum non conveniens.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed, as of the day and year first written above.



                        WIRECO WORLDGROUP INC.




By:    /s/ Ira Glazer
Name: Ira Glazer
Title: President and CEO







    
[Signature Page to Mexico Supplemental Indenture]



--------------------------------------------------------------------------------



THE NEW GUARANTORS:


ACEROS CAMESA, S.A. DE C.V.,
By: /s/ Victor Andrade Ruiz
Name: Victor Andrade Ruiz
Title: Attorney-in-fact
Address: Margarita Maza de Juarez No. 154,
Col. Nueva Industrial Vallejo,
CP 07700, México, D.F.


INCAM S.A. DE C.V.,
By: /s/ Victor Andrade Ruiz
Name: Victor Andrade Ruiz
Title: Attorney-in-fact
Address:Margarita Maza de Juarez No. 154,
Col. Nueva Industrial Vallejo,
CP 07700, México, D.F.


CORCAM S.A. DE C.V.,
By: /s/ Victor Andrade Ruiz
Name: Victor Andrade Ruiz
Title: Attorney-in-fact
Address: Margarita Maza de Juarez No. 154,
Col. Nueva Industrial Vallejo,
CP 07700, México, D.F.


WIRE ROPE CORPORATION DE MEXICO I, S. DE R.L. DE C.V.,
By: /s/ Victor Andrade Ruiz
Name: Victor Andrade Ruiz
Title: Attorney-in-fact
Address: Margarita Maza de Juarez No. 154,
Col. Nueva Industrial Vallejo,
CP 07700, México, D.F.

[Signature Page to Mexico Supplemental Indenture]



--------------------------------------------------------------------------------





WIRECO MEX, S. DE R.L. DE C.V.,
By: /s/ Victor Andrade Ruiz
Name: Victor Andrade Ruiz
Title: Attorney-in-fact
Address: Margarita Maza de Juarez No. 154,
Col. Nueva Industrial Vallejo,
CP 07700, México, D.F.


WIRECO MEXICO ACQUISITION, S. DE R.L. DE C.V.,
By: /s/ Victor Andrade Ruiz
Name: Victor Andrade Ruiz
Title: Attorney-in-fact
Address: Margarita Maza de Juarez No. 154,
Col. Nueva Industrial Vallejo,
CP 07700, México, D.F.



[Signature Page to Mexico Supplemental Indenture]



--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION,
As Trustee




By:    /s/ John J. Doherty
Name: John J. Doherty
Title: Vice President

[Signature Page to Mexico Supplemental Indenture]

